Citation Nr: 1316090	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 40 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

In this regard, the Board notes that a May 2006 rating decision granted increased ratings for the Veteran's bilateral upper and lower extremity peripheral neuropathy, effective December 16, 2005.  Specifically, at such time the Veteran was awarded a 30 percent rating for his right upper extremity peripheral neuropathy and 20 percent ratings for his left upper extremity and bilateral lower extremity peripheral neuropathy.  The Veteran did not enter a notice of disagreement with the decision and no evidence referable to such claims was received within one year of its issuance.  

Thereafter, he filed a claim for an increased rating for his bilateral upper extremity peripheral neuropathy in August 2007.  In a January 2008 rating decision, the RO granted increased ratings of 50 percent and 40 percent for the Veteran's right and left upper extremity peripheral neuropathy, respectively, effective June 20, 2007.  Thereafter, in November 2008, the Veteran submitted additional evidence consisting of an October 2008 neurological treatment record that addressed all four extremities.  In connection with such submission, the Veteran requested an increased rating in his service-connected nerve condition.  In this regard, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As the October 2008 treatment record was received within one year of the issuance of the January 2008 rating decision addressing the Veteran's bilateral upper extremity peripheral neuropathy and contains relevant findings as to the service of such disability, the Board finds that it is new and material and, therefore, the Veteran's claim for increased ratings for his bilateral upper extremity peripheral neuropathy have been pending since his August 2007 claim.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

Thereafter, a January 2009 rating decision denied increased ratings for the Veteran's peripheral neuropathy of all four extremities.  Immediately thereafter, in January 2009, he requested reconsideration of the claims and, in March 2009, the RO reconsidered the issues and continued the denial.  Thereafter, the Veteran perfected an appeal as to the March 2009 rating decision.   Therefore, based on the procedural history of the case, the Board finds that the Veteran's claim for increased ratings for his bilateral upper extremities has been pending since August 2007 and his claim for increased rating for his bilateral lower extremities has been pending since November 2008.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

As an initial matter, a review of the Veteran's claims file reveals he is in receipt of Social Security Administration (SSA) disability benefits as of January 2009 for a primary diagnosis of diabetic/peripheral neuropathy and a secondary diagnosis of other arthropathies.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

With respect to the Veteran's claims, a remand is necessary in order to afford the Veteran a new examination so as to determine the current nature and severity of the peripheral neuropathy of the upper and lower extremities.  In this regard, the Board observes that he was last examined specifically for peripheral neuropathy by VA in December 2008.  Thereafter, an October 2009 VA treatment record revealed that, upon sensory examination, the Veteran had absent sensation midcalf distally and decrease sensation in the hands.  Additionally, at a VA diabetes examination in November 2009, the Veteran indicated that, over the prior few months, he had been experiencing episodes where he nearly falls down because of decreased sensation in his feet.  Neurological examination revealed decreased sensation in the bilateral upper and lower extremities.  Therefore, as the evidence suggests that the Veteran's bilateral upper and lower extremity symptomatology may have increased in severity since the December 2008 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his peripheral neuropathy.  In this regard, the Board notes that he receives VA and private treatment for his peripheral neuropathy.  VA treatment records dated through May 2010 are of record.  Therefore, the agency of original jurisdiction should obtain all identified records, to include those from the Upstate New York VA Healthcare System dated from May 2010 to the present, for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his peripheral neuropathy.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Upstate New York VA Healthcare System dated from May 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e). 

3.  After obtaining the records described above, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his peripheral neuropathy of the bilateral upper and lower extremities.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected peripheral neuropathy of the upper (median nerve) and lower (sciatic nerve) extremities.  

For each upper extremity the examiner should indicate whether complete paralysis is present; and if so whether either upper extremity exhibits:

(a)  the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand);

(b)  pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended;

(c)  cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm;

(d)  flexion of wrist weakened;

(e)  pain with trophic disturbances.

For each lower extremity, the examiner should specifically indicate whether complete paralysis, or incomplete paralysis is present.  If complete paralysis is shown, the examiner should note where either extremity exhibits: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.

If incomplete paralysis is shown, the examiner should indicate the severity by analogy to incomplete paralysis, i.e., mild, moderate, moderately severe, or severe with marked muscular atrophy.

The examiner should also described the impact that the Veteran's peripheral neuropathy of the upper and lower extremities have on his employability prior to April 11, 2009, to include whether such rendered him unemployable prior to that date.

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


